DETAILED ACTION
This Office Action is in response to the filing of the application on 7/29/2020 and a subsequent response to election/ restriction on 11/02/2022. Since the initial filing, no claims have been added, amended, or cancelled. As per the election/ restriction requirement, claims 1-6 and 24 have been elected. Thus, claims 1-6 and 24 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-6 and 24) in the reply filed on 11/02/2022 is acknowledged.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings are objected to because Figs. 2-3, 12A, 12B, 13A, 13B, 14A, 14B, and 15-16 fail to comply with 37 CFR 1.84(l) where the character of the lines must be sufficiently durable clean, dense, and dark as to permit adequate reproduction. The above listed figures all have components / numerals which are too blurry to be read. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because 1) it exceeds the upper limit of 150 words, and 2) it includes the implied phrase “Disclosed are” in line 1.  Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Examiner notes that the claims are not written in easily understood and proper English. As such, the claims are being interpreted as best understood. However, due to the nature of how the claims are written, it is impossible for an exhaustive list of every issue to be made. Examiner requests Applicant’s assistance in identifying and correcting issues with the claims, as the Examiner cannot fully understand how the claim language is intended to be interpreted. Examiner suggests the Applicant rewrite the claims as a whole.
Claims 2, 4, and 6 are objected to because of the following informalities:
Claims 2, 4, and 6 lack a period at the end of the claim.
Claim 4 line 6 recites the language “SP, CGRP” without defining what the acronyms stand for. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “mechanical, chemical, optical and electrical, and/or hybrid electro-optical means” in claim 1 lines 1-2.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Examiner further notes that the claims are written in confusing and unclear English, and do not conform to the required language standards set out in the MPEP. As such, the claims are being interpreted as best understood. Examiner requests Applicant’s assistance in identifying and correcting the numerous problems in the claim language.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lacks any sort of transitional phrase (see MPEP 2111.03). Therefore, it is unclear what the scope of the claimed invention is, what elements are included/ excluded, and what is and isn’t part of the preamble. Additionally, it is unclear what statutory category is being claimed because the preamble is unclear and there is no transitional phrase. The claim does not specifically point out an apparatus or method that is being claimed. Rather, the claim itself reads as a mere statement of fact rather than an invention that is being claimed. Hence, it is entirely unclear what the claimed scope is, and whether or not there is even a claimed invention.
Claim 1 lines 4-5 recite the term “antioxidant/sympatholytic agents.” It is unclear whether or not the “/” means “and,” “or,” or both.
Claim 1 line 8 recites the term “ischemia/reperfusion.” It is unclear whether or not the “/” means “and,” “or,” or both.
Claim 2 line 2 recites the language “include but not limited to.” It is unclear what the metes and bounds of this limitation is, as it would appear to be claiming any retinal/ choroidal/ optic nerve disorder and not just the ones listed. Further, lines 2-3 recite “and other types of rod cone dystrophy” which is unclear as to what “other types” are being referred to. 
Claim 3 line 2 recites the language “preferably.” It is unclear whether or not the limitations which come after the term “preferably” are being positively claimed, or are merely optional. 
Claim 3 has a period in line 3 separating the claim into two sentences. It is unclear whether or not the language after the period is still part of claim 3, or whether it is intended to be a new claim.
Claim 3 line 4 recites the language “include but not limited to.” It is unclear what the metes and bounds of this limitation is, as it would appear to be claiming any branch of the ophthalmic nerve and not just the ones listed. Further, line 6 recites the term “other branches” and it is unclear what those “other branches” are.
Claim 4 line 6 recites the language “and other vasoactive neuropeptides.” It is unclear what the “other vasoactive neuropeptides” are.
Claim 6 recites the limitation "V1" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 is unclear whether or not it is intended to be an independent or dependent claim. Lines 3-4 recite the language “in accordance with any combination of the embodiments and/or examples disclosed therein.” which is not a reference to any previous claims, but does appear to require previously disclosed embodiments. Further, line 2 recites the term “for example” which is unclear whether or not the language that follow is even part of the claimed invention. Additionally, claim 24 recites both a method and device in line 1, making it unclear if it is an apparatus or a method. For the purposes of examination, claim 24 will be treated as an independent claim.
Any remaining claims are rejected for being dependent on a rejected claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gross et al. (US Pat. 7,146,209).
Regarding claim 1, as best understood, Gross discloses chronic intranasal ophthalmic nerve stimulation (ONS) via mechanical means for preventing the development of retinal, choroidal and optic nerve disorders  (see Col. 5 lines 11-30) caused by dysregulated reduced ocular blood flow, ischemia/reperfusion injury, oxidative stress and energy failure at subclinical stage (see Col. 20 lines 4-14), halting progression of clinically developed acute or chronic form of the said ocular disorders and restoring visual function of the eye wherein an effective amount of non-invasive ONS is administered to said individual in need of such prevention and treatment (see Col. 5 lines 11-30 where treating a disorder halts its progressive, and is done as an effective amount of treatment). 
Regarding claim 2, as best understood, Gross discloses a retinal, choroidal and optic nerve disorder  (see Col. 5 lines 11-30). 
Regarding claim 3, as best understood, Gross discloses wherein the ONS therapy is applied to branches of the ophthalmic nerve (see Col. 5 lines 30-55).
Regarding claim 4, as best understood, Gross discloses wherein chronic ONS therapy activates trigeminovascular system (TVS) thereby inducing a sustained decreased vascular resistance, enhanced vasodilation and improved blood flow (see Col. 5 line 55- Col. 6 line 5; see also Col. 13 lines 9-20, where it is understood that the Gross device has the same stimulus and location of stimulus as the claimed invention, and thus provides the same effect on the vascular system) in the ophthalmic artery (OA), central retinal artery (CRA), posterior ciliary arteries (PCAs), anterior ciliary arteries (ACAs), and choroidal arteries (see Col. 5 line 55- Col. 6 line 5 where these arteries are cerebral arteries) by release of SP, CGRP, and other vasoactive neuropeptides (see Col. 13 lines 21-35; and where it is understood that the applied stimulus and locations are the same, and thus the Gross reference should be equally as capable of releasing the required neuropeptides). 
Regarding claim 5, as best understood, Gross discloses wherein chronic ONS therapy activates the sphenopalatine ganglion (see Col. 5 lines 30-55), thereof inducing sustained activated of parasympathetic nervous system (PNS) including trigemino-vagal reflexes (see Col. 11 line 62- Col. 7 line 7) and decreases vascular resistance, enhances vasodilation, and improved blood flow (see Col. 5 line 55- Col. 6 line 5; see also Col. 13 lines 9-20)  in the OA, CRA, PCAs, ACAs, and choroidal arteries (see Col. 5 line 55- Col. 6 line 5 where these arteries are cerebral arteries). 
Regarding claim 24, as best understood, Gross discloses a method and device of treatment of retinal, choroidal, and optic nerve disorders (see Col. 5 lines 11-30). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gross as applied to claim 1 above, and further in view of Podrazhansky et al. (US Pub. 2009/0005713).
Regarding claim 6, as best understood, Gross discloses the ophthalmic nerve is stimulated mechanically (see Col. 5 lines 11-30), wherein a portable vibrotactile ophthalmic nerve stimulator device has intranasal application heads for delivering a vibrotactile stimulus to activate V1 intranasally (see Col. 12 lines 45-50).
Gross lacks a detailed description of the stimulus being a modulated, low magnitude, high frequency vibrotactile stimulus with a frequency of 40 Hz-90Hz, amplitude of 2-5 microns, on a daily basis for two weeks or more. 
However, Podrazhansky teaches a similar device for delivering a vibrotactile stimulus to a user, where the stimulus has a frequency of 1-1500 Hz, an amplitude of 20-5000 microns, and can be done daily over a period of weeks (see [0025], and further where the amplitude lacks criticality and one of ordinary skill in the art would find it obvious to try an amplitude just below 20 microns, such as 5 microns).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vibrotactile stimulus of Gross to have the amplitude, frequency, and duration as taught by Podrazhansky, as it would provide known values for the frequency and amplitude of a vibrotactile stimulus for treating diseases in the tissues. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Wu (US Pat. 5,099,829) and Juto et al. (US Pat. 9,895,279) are cited to show devices for massages parts of the head and/or eye.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349. The examiner can normally be reached Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D ZIEGLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/COLIN W STUART/Primary Examiner, Art Unit 3785